CoreCivic

Certificate of Participation
Shia io to cowify that
James Samuels
Sas satiofactorify comploted the requirements prescribed for

On Ramp ( Go Further)

Ginen OAL thio, the 14 day of Odabes , Swvo Showand and NG neleen.

 

a

  

Le Manager

Authorizing Person

Case 4:18-cr-00309-GAF Document 51-1 Filed 01/19/21 Page 1 of 10
CoreCivic

Certificate of Participation
James Samuels
Has satisfactorily, completed the requirements prescribed for

Highway ( Go Further)

Cian on thio, the a __ day of NCarch, , Siro Dmuwand and__Shrenty

Cornea teal Dr.O00.9 alien
- Unit nager S Authofizing Ke a

 

Case 4:18-cr-00309-GAF Document 51-1 Filed 01/19/21 Page 2 of 10
CERTIFICATE OF APPRECIATION

THIS CERTIFICATE 1S AWARDED TO

IN RECOGNITION OF YOUR CONTRIBUTIONS AS AN INMATE WORKER IN THE
VOLUNTEER WORK PROGRAM

: = CoreCivic

4

SIG ey ‘

 

Case 4:18-cr-00309-GAF Document 51-1 Filed 01/19/21 Page 3 of 10
 

 

* Warden. Lir da Thomas.

 

Case 4:18-cr-00309-GAF Document 51-1 Filed 01/19/21 Page 4 of 10
CoreCivic
Certificate of Participation
Ohis iw fo cevtily, Uhat
James Samuels
Hae catiofactorily completed the requirements prescribed for

Destination ( Go Further)

Oke bon thin: the git day of Vorik 7 Suro Ouse and Sy ent
{ ~ « al

nit Manager Authorizing Person
1

 

 
 

Case 4:18-cr-00309-GAF Document 51-1 Filed 01/19/21 Page 5 of 10
OADM OS OOO COC SO EE Ee
= KcCoreCivic =
= - a Ss
, # Certificate of Completion = =
a ah)
m1 This is to certify that ot
eo a
oy JAMES ALLEN SAMUELS =
ro) o =

bés) : has satisfactorily completed the requirements prescribed for 2
Gi sty

CORECIVIC'S GO FURTHER REENTRY PROGRAM

 

 

 

 

%
5
oo
5
o
8
5
9
a
8
S ee
oa 5 as
g § Sor
Ss a ae
CE o >
st 5 ex
05 Given on this, the EIGHTH day of APRIL , Two Thousand and 2020 2 GS
= c Gta
sv | Do set
(Soe & SH
@
cE Se
> as
a LE 2
tm a | 7 . i * ., g =)
F Warden Authorizing Person 5

ARS SSNS ONE SONS SONS aM sero OONSaIS mM
CDT RE DSO co neeen

HUND€S UO YOO/G pud pal ul pau eyooiIe}

SAS SRT OS IOOTIOSLG

KB CoreCivic

# Certificate of Completion x

This is to certify that

JAMES SAMUELS

has satisfactorily completed the requirements prescribed for

UNDERSTANDING AND REDUCING ANGRY FEELINGS - COURSE

 

 

 

i Given on this, the 26TH day of DECEMBER , Two Thousand and *AGHTEEN
Prey rans - Mets het

g Warden ae Person

RO SURO S SRO EU ENE RNS ENE sEOE RO EUNN EIN EINaseOsED

Certificate printed in red and black on security paper; security feature on face and back

L)
|
4.

i”
f

/
ah

calit
(Oh)

ray

Le

‘ Aor it a
NTO RORA

ai
~

f'

Ou

Le
cB
Y

SSeS!
4909 PUD BOD] UO aunjosy AyUNoSs Uedod AjuNoSs UO 4DD|q PUD Pal Ul PayuUd aypoyIETD

uUapsDyy
IY] ‘S1Y4] UO UaAls

HL3 1.

fo kop

 

UOSAIT BUIZIAOYING

BS

SQ ONO MI MII OOOO CSCS
~ Spel a7]
AY¥VONY?

NUEELANIN PUY puvsnoyl omy ‘

 

 

NOLL¥YOINNWWO) Y3.LLEE 40: S¥AI

Aof paqisasadd squamasnbad ayy pajajduoo &7140]9Vf{s1qvs svYy

ST4NWNYS SHN¥L

Certificate printed in red and black on security paper; security feature on face and back

JDY] Kf1]499 OJ $1 SIYT

JOj/dwIO> JO BRe2YIAED *

® UO)

JIAI

92109 53

2
CoreCivic

Certificate of Completion
Shia io to certify that
JAMES SAMUELS
Has saiofactorly compleled the sequirementa prescribed fo

Building Social Networks - Course

Ginen. on tha any, the Fiftoonth of Nach, Swo A houaand ano  ineloon,

Prog cams ~ Metz, pid: DHE

Quthorizing a) eon

Case 4:18-cr-00309-GAF Document 51-1 Filed 01/19/21 Page 9 of 10
 

 

 

Case 4:18-cr-00309-GAF Document 51-1 Filed 01/19/21 Page 10 of 10
